17‐2452 
Silipigno v. United States 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                          

                              SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 30th day of January, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE,   
                   DENNIS JACOBS, 
                   ROBERT D. SACK, 
                                       Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
DAVID B. SILIPIGNO,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                 17‐2452 
 
UNITED STATES OF AMERICA, 
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

 
                                        1 
FOR APPELLANT:                                 William J. Dreyer (Lauren S. Owens, 
                                               on the brief), Dreyer Boyajian LLP, 
                                               Albany, NY. 
 
FOR APPELLEE:                                  Julie Ciamporcero Avetta, Tax 
                                               Division (Grant C. Jaquith, United 
                                               States Attorney for the Northern 
                                               District of New York; Richard E. 
                                               Zuckerman, Principal Deputy 
                                               Assistant Attorney General; Thomas 
                                               J. Clark, Tax Division, on the brief), 
                                               United States Department of Justice, 
                                               Washington, DC. 
 
     Appeal from a judgment of the United States District Court for the 
Northern District of New York (Kahn, J.).
      
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED. 

       David B. Silipigno appeals from a judgment of the United States District 
Court for the Northern District of New York (Kahn, J.) dismissing his complaint 
in part and granting summary judgment for the government on his remaining tax 
claim.    We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues presented for review. 
        
       Silipigno filed suit seeking a tax refund of $806,586 (plus statutory interest) 
for the 2004 tax year, and $509,752 (plus statutory interest) for the 2005 tax year, 
based on net operating loss (“NOL”) carrybacks from the 2009 and 2007 tax years, 
respectively.     
        
       On the parties’ cross‐motions for summary judgment, the district court: 
(1) dismissed the refund claim for the 2004 tax year on the ground that Silipigno’s 
failure to timely file a proper refund claim with the Internal Revenue Service 
 
                                          2 
(“IRS”) deprived the court of jurisdiction; and (2) granted the government’s 
motion with respect to the 2005 refund claim on the ground that the NOL 
carryback claimed for 2005 would be offset by a significant deficiency resulting 
from Silipigno’s underreporting of his 2005 income taxes. 
        
       “We review de novo a district court’s legal conclusion with respect to 
subject matter jurisdiction.”    Chase Manhattan Bank, N.A. v. Am. Nat. Bank & 
Tr. Co. of Chicago, 93 F.3d 1064, 1070 (2d Cir. 1996) (citing In re Vogel Van & 
Storage, Inc., 59 F.3d 9, 11 (2d Cir. 1995)).    We likewise review a grant of 
summary judgment de novo.    Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 93–
94 (2d Cir. 2014).    The moving party bears the burden to demonstrate the absence 
of any genuine disputes of material fact; and we “view the evidence in the light 
most favorable to the party opposing summary judgment, [] draw all reasonable 
inferences in favor of that party, and [] eschew credibility assessments.”   
Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004) (internal 
quotation marks omitted). 
        
       1.     “[T]he United States, as sovereign, is immune from suit, save as it 
consents to be sued . . . and the terms of its consent to be sued in any court define 
that court’s jurisdiction to entertain the suit.”    United States v. Dalm, 494 U.S. 
596, 608 (1990) (internal quotation marks omitted).    “Through 28 U.S.C. 
§ 1346(a)(1), Congress has broadly consented to suits against the United States in 
the district courts for the refund of any federal taxes alleged to have been 
erroneously or illegally assessed or collected[.]”    United States v. Forma, 42 F.3d 
759, 763 (2d Cir. 1994) (internal quotation marks omitted).    “But, other statutory 
provisions, as well as the Supreme Courtʹs interpretation of § 1346(a)(1), establish 
a range of restrictions that qualify a taxpayerʹs right to bring an independent 
refund suit in the district court.”    Id.    “Specifically, 26 U.S.C. § 7422(a) provides 
that a taxpayer must have first filed a ‘claim for refund or credit’ with the IRS to 
maintain a refund suit[.]”    Id.    “[A]n informal claim is sufficient to satisfy the 
statutory prerequisite of a timely administrative claim found in 26 U.S.C. 
§ 7422(a),” provided that “a satisfactory informal claim must at least alert the IRS 
that the taxpayer seeks a refund and must also indicate the grounds upon which 
the taxpayer’s claim is based.”    Id. at 767 n.13 (internal quotation marks and 
alterations omitted). 
 
                                            3 
        Silipigno argues that he timely filed a satisfactory informal refund claim for 
2004 in the form of his Form 1045 tentative application for refund, which 
requested a refund based on his claimed NOL carryback from the 2009 tax year.   
However, a tentative application for refund based on an NOL carryback “shall 
not constitute a claim for credit or refund.”    26 U.S.C. § 6411(a); see also Kirsh v. 
United States, 258 F.3d 131, 132 (2d Cir. 2001).    Because Silipigno failed to timely 
file a refund claim for the 2004 tax year as required by 26 U.S.C. § 7422(a), his 
claim falls outside of the government’s consent to refund suits under 28 U.S.C. 
§ 1346(a)(1), and the district court (as it held) lacked jurisdiction to entertain his 
claim.    See Dalm, 494 U.S. at 608. 
         
        2.     “In a tax refund suit, the burden of proof is on the taxpayer to prove 
an overpayment of tax and the amount he is entitled to recover.”    Heublein, Inc. 
v. United States, 996 F.2d 1455, 1461 (2d Cir. 1993) (citations omitted).    The 
district court ruled that even if Silipigno is entitled to carry back to 2005 his 
claimed $1,414,014 NOL from 2007, he failed to submit evidentiary support for 
$4,510,050 in “cost of goods” expenses that he subtracted from his gross business 
income on his 2005 return, and that therefore no reasonable jury could find that 
Silipigno discharged his burden to prove his entitlement to a refund for the 2005 
tax year.     
         
        Silipigno first argues that the district court’s review of expenses claimed on 
his 2005 return was improper because the limitations period under 26 U.S.C. 
§ 6501(h) for the assessment of a deficiency in his 2005 taxes had expired.   
However, “in an action brought pursuant to 28 U.S.C. § 1346(a)(1) for a refund of 
taxes already paid to the government, the district court is required to redetermine 
the entire tax liability.”    R.E. Dietz Corp. v. United States, 939 F.2d 1, 4 (2d Cir. 
1991); see also Lewis v. Reynolds, 284 U.S. 281, 283 (1932) (“Although the statute 
of limitations may have barred the assessment and collection of any additional 
sum, it does not obliterate the right of the United States to retain payments 
already received when they do not exceed the amount which might have been 
properly assessed and demanded.”), modified, 284 U.S. 599. 
         
        Silipigno additionally argues that the “cost of goods” deduction in his 2005 
return was valid.    But his conclusory assertions do not meaningfully contest the 
 
                                           4 
district court’s determination that there was a “complete lack of records” 
submitted in support of the expenses claimed on Silipigno’s 2005 return.   
App. 173.    Accordingly, we find no error in the district court’s conclusion that 
Silipigno has failed to discharge his burden of proving that he is entitled to a 
refund for the 2005 tax year, and that the government was therefore entitled to 
summary judgment on that claim.    See Burnet v. Houston, 283 U.S. 223, 228 
(1931) (“The impossibility of proving a material fact upon which the right to relief 
depends simply leaves the claimant upon whom the burden rests with an 
unenforceable claim[.]”). 
        
       3.    Silipigno argues that the government should be equitably estopped 
from denying his refund requests, because the IRS allegedly misrepresented to 
him that his 2004 and 2005 refund claims would be granted, and failed to notify 
him that they were being disallowed at a time when he could have amended his 
2007 and 2009 returns and may have had better access to documentation for his 
claims.    As to Silipigno’s 2004 refund claim, equitable considerations do not alter 
the fact that his claim is not cognizable in district court under the controlling 
jurisdictional statutes.    See Dalm, 494 U.S. at 611.    With respect to his 2005 
refund claim, in particular his failure to prove that the deduction claimed on his 
2005 return was valid, “the Supreme Court has stated on a number of occasions 
[that] the allowance of deductions does not turn upon general equitable 
considerations.”    Andrew Crispo Gallery, Inc. v. Comm’r of Internal Revenue, 16 
F.3d 1336, 1341 (2d Cir. 1994) (citing Deputy v. du Pont, 308 U.S. 488, 493 (1940)). 
        
       We have considered Silipigno’s remaining arguments and conclude they 
are without merit.    The judgment of the district court is therefore AFFIRMED.       
        

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 




 
                                         5